
	

113 S2362 IS: To prohibit the payment of performance awards in fiscal year 2015 to employees in the Veterans Health Administration, and for other purposes.
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2362
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Mrs. Fischer (for herself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To prohibit the payment of performance awards in fiscal year 2015 to employees in
			 the Veterans Health Administration, and for other purposes.
	
	1.Prohibition on payment of performance awards to employees in Veterans Health
			 AdministrationNotwithstanding section 5384 of title 5, United States Code, in fiscal year 2015, no performance
			 award shall be paid under such section to employees in the
			 Veterans Health Administration.
		
